Exhibit 10.4
 
AMTRUST FINANCIAL SERVICES, INC.
2010 OMNIBUS INCENTIVE PLAN
 

--------------------------------------------------------------------------------

 
RESTRICTED STOCK UNIT AGREEMENT
 

--------------------------------------------------------------------------------

 
AmTrust Financial Services, Inc.  a Delaware corporation, (the “Company”),
hereby grants restricted stock units (“RSUs”) relating to shares of its common
stock, $.01 par value, (the “Stock”), to the individual named below as the
Grantee, subject to the vesting conditions set forth in this Agreement. This
grant is subject to the terms and conditions set forth in (i) this Agreement,
and (ii) the 2010 Omnibus Incentive Plan (the “Plan”). Unless otherwise, defined
herein, capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.


Award of RSUs
 
 You have been granted ________ RSUs, subject to the terms and conditions of
this Agreement and the Plan.
     
Grant Date
 
The effective date of this grant of RSUs is _______ ____, 20__ (“Grant Date”).
     
Vesting
 
 
RSUs shall vest in four equal installments of 25% on each of the first, second,
third and fourth anniversaries of the Grant Date, provided you remain in Service
(as defined below) on the vesting date.
 
“Service” means that you are currently an employee of the Company, are a member
of the Company’s Board of Directors, or are otherwise providing services to the
Company.
 
RSU Transferability
 
RSUs may not be transferred, assigned, pledged or hypothecated, whether by
operation of law or otherwise, nor may the RSUs be made subject to execution,
attachment or similar process.
 
Forfeiture of Unvested
RSUS
 
Except as specifically provided in this Agreement or as may be provided in other
agreements between you and the Company, no additional RSUs will vest after your
Service has terminated for any reason and you will forfeit to the Company all of
the RSUs that have not yet vested or with respect to which all applicable
restrictions and conditions have not lapsed.
 
Retirement
 
If you have been employed by the Company for at least five years and your
Service terminates due to your: (i) retirement on or after your sixty-fifth
birthday; or (ii) retirement on or after your fifty-fifth birthday with the
consent of the Company, the RSUs granted under this Agreement will automatically
vest as to the number of RSUs that would have vested had you remained in Service
for the 12 month period immediately following your retirement.
 
Death
 
If your Service terminates because of your death, the RSUs granted under this
Agreement will automatically vest as to the number of RSUs that would have
vested had you remained in Service for the 12 month period immediately following
your death.
 

 
 
 

--------------------------------------------------------------------------------

 
 
Disability
 
If your Service terminates because of your Disability (as defined below), the
RSUs granted under this Agreement will automatically vest as to the number of
RSUs that would have vested had you remained in Service for the 12 month period
immediately following your termination for Disability.
 
For purposes of this Agreement, “Disability” shall mean the Award holder is
unable to perform the duties of their Service (or other services) (i) for a
period of 90 consecutive days, or (ii) any 120 days during any consecutive 12
month period.
 
Termination For Cause
 
If your Service is terminated for Cause (as defined below), then you shall
immediately forfeit all rights to your vested (but undelivered) and unvested
RSUs and this award shall immediately terminate.
 
For purposes of this Agreement, “Cause” shall mean (a) willful misconduct or
gross negligence; (b) conviction of a felony or conviction of a crime involving
moral turpitude; (c) any act constituting fraud or the misappropriation or
embezzlement of money or other property of the Company; and (d) any willful act
or course of conduct constituting an abuse of office or authority which has a
material adverse impact on the Company’s reputation or financial condition.
 
Termination without
Cause within 12 Months of
Change in Control
 
 
If your Service with the Company (or any affiliate) is terminated by the Company
without Cause within 12 months following the effective date of a “Change of
Control,” the Board of Directors may accelerate the vesting of all or any
portion of this RSUs award.
 
For purposes of this Agreement: “Change in Control” shall mean:
(i) any “person” (as such term is used in Section 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including any
syndicate or group deemed to be a “person” under Section 13(d)(3) of the
Exchange Act) other than Barry Zyskind, George Karfunkel, Michael Karfunkel, any
of their lineal descendants, any trust or charitable foundation controlled by
any of them or their lineal descendants, any subsidiary or any employee benefit
plan of the Company or a subsidiary or former subsidiary, is or becomes a
beneficial owner, directly or indirectly, of stock of the Company representing
50% of more of the total voting power of the Company’s then outstanding stock;
 
(ii) a tender offer (for which a filing has been made with the Securities and
Exchange Commission (the “SEC”) that purports to comply with the requirements of
Section 14(d) of the Exchange Act, and the corresponding SEC rules) is made for
the stock of the Company. In case of a tender offer described in this paragraph
(ii), the “Change of Control” will be deemed to have occurred any time during
the offer when the person (using the definition in (i) above) making the offer
owns or has accepted for payment stock of the Company with 50% or more of the
total voting power of the Company's outstanding stock; or
 
(iii)  individuals who were the Board’s nominees for election as directors of
the Company immediately prior to a meeting of the stockholders of the Company
involving a contest for the election of directors shall not constitute a
majority of the Board following the election.
 

 
 
 

--------------------------------------------------------------------------------

 
 
Share Delivery Pursuant to Vested Units; Withholding Tax
 
On the vesting date (or as soon as practicable thereafter but in no event beyond
2½ months after the end of the calendar year in which the shares vest), at the
Company’s option, (i) a brokerage account in your name will be credited with
Stock representing the number of shares that vested under this grant (the
“Vesting Shares”), or (ii) the Company shall physically deliver the Vesting
Shares. If the vesting date is not a trading day, the Stock will be delivered on
the next trading day. The Company will determine the number of the Vesting
Shares necessary to cover the statutory minimum amount of federal, state, local,
and foreign taxes that the Company is required to withhold with respect to the
RSU vesting, rounding up to the nearest whole Share of Stock (the “Withholding
Shares”).
 
   
By accepting this award of RSUs, you irrevocably (i) instruct the Company to
deliver the Vesting Shares to your account; and (ii) authorize and direct the
Company to withhold or otherwise reacquire from you the Withholding Shares at
the time of vesting to be used to fund the payment of the withholding taxes. You
further acknowledge that this irrevocable written instruction is intended to
constitute an instruction pursuant to Rule 10b5-1 of the Exchange Act.
 
   
The purchase price for the vested Stock is deemed paid by your prior services to
the Company.
 
Withholding shall only be applicable to employees of the Company.
 
Recapture Rights
 
In the event that you violate any of your obligations pursuant to the
Confidentiality, Non-Competition, or Non-Solicitation provisions of this
Agreement, you agree to return to the Company, within five days of receipt of
written demand from the Company, any gains you realize from the sale of all or
any portion of the RSUs during the 12 months immediately preceding such
violation, and any remaining unsold portion of your RSUs shall be immediately
and totally forfeited.
 

 
 
 

--------------------------------------------------------------------------------

 
 
Confidentiality
 
During your Service, you will have access to confidential or proprietary data or
information of the Company (and its affiliates) and its operations.  You agree
that you will not at any time divulge or communicate the Confidential
Information (defined below) to any person, nor shall you direct any employee to
divulge or communicate to any person (other than to a person bound by
confidentiality obligations similar to those contained herein and other than as
necessary in performing your duties hereunder), or use to the detriment of the
Company (or any of its affiliates) or for the benefit of any other person, any
Confidential Information.  This restriction shall survive your Service
hereunder, whether by the normal expiration thereof or otherwise.
 
The term “Confidential Information” shall mean all information, whether or not
reduced to written or recorded form, that is related to the Company and that is
not generally known or accessible to members of the public and/or competitors of
the Company nor intended for general dissemination, whether furnished by the
Company or compiled by the employee, including, without limitation, relating to
the Company’s (or any affiliate’s) financial performance, customers, existing or
proposed future projects, prospects, or business strategies, personnel
information, financial information, customer lists, supplier lists, trade
secrets, information regarding operations, systems, services, know-how, computer
and any other processed or collated data, computer programs, pricing, marketing
and advertising data.
 
You understand the Company intends to maintain the confidentiality of the
Confidential Information notwithstanding that employees of the Company may have
free access to the information for the purpose of performing their duties with
the Company, and notwithstanding that employees not expressly bound by
agreements similar to this agreement may have access to such information for job
purposes. You  acknowledge that Confidential Information need not be marked as
such to preserve the confidential nature of the information.
 
 Non-Competition
 
You acknowledge that (a) in the course of your Service with the Company and its
affiliates, you have, and will continue to, become familiar with the Company’s
and its affiliates’ trade secrets, methods of doing business, business plans and
other valuable confidential and proprietary information concerning the Company,
its affiliates, their customers and business partners and that your services
have been and will be of special, unique and extraordinary value to the Company
and its affiliates.  In consideration thereof and of this Award, during your
Service with the Company or an affiliate and for a period of one (1) year
thereafter, you shall not, without the Company’s prior written approval, become
engaged, directly or indirectly, as a director, officer, employee or 5% or more
stockholder or equity interest owner in, partner in, or consultant to, any
business that is directly competitive with the business of the Company (or any
affiliate) in any area or region where the Company (or any affiliate) conducts
business (“Competition”).  Notwithstanding the foregoing, you shall not be
deemed to be in Competition with the Company if you provide evidence
satisfactory to the Company, in its sole and absolute discretion, that you: (i)
work in a separate division, department or unit that does not compete with the
business of the Company (or any affiliate); and (ii) will not have contact with
the division, department or unit that does compete with the business of the
Company (or any affiliate).  If you received your RSU grant as a non-employee
member of the Company’s Board of Directors, this provision will not apply to you
unless your Service is terminated for Cause (as defined above) or for cause
pursuant to the Company’s Certificate of Incorporation.
 

 
 
 

--------------------------------------------------------------------------------

 
 
Non-Solicitation
 
During Service and for a period of two (2) years thereafter, you shall not,
without the prior written consent of the Company, directly or indirectly, on
your own behalf or on behalf of any other person, firm, corporation or business
entity: (a) induce or attempt to induce any agent, affinity group or
policyholder of the Company (or any affiliate), or any prior agent, broker,
affinity group or policyholder that was an agent, affinity group or policyholder
within twelve (12) months of such contact, to withdraw, decrease or cancel its
business with the Company (or any affiliate) or otherwise terminate any written
or oral agreement or understanding or other relationship with the Company (or
any affiliate); (b) solicit or attempt to solicit, service or attempt to
service, or for the purpose of obtaining the business of any agent, broker,
affinity group or policyholder of the Company (or any affiliate), or any prior
agent, affinity group or policyholder that was an agent, affinity group or
policyholder within twelve (12) months of such contact, to the extent the
business solicited is similar to, or competitive with, the business of the
Company (or any affiliate), engage in discussions or other communications with
(regardless of who initiates such discussions or communications) any person,
firm or entity that was an actual or prospective agent, broker, affinity group
or policyholder of the Company during any part of the twelve (12) month period
immediately preceding termination of Service if you participated, directly or
indirectly, in the solicitation or servicing of that agent, broker, affinity
group or policyholder or prospective agent, broker, affinity group or
policyholder, or supervised or managed those who did, during your Service with
the Company at any time during such twelve (12) month period immediately
preceding your termination of Service; (c) solicit or attempt to solicit, hire
or attempt to hire, or communicate with, any person who is an employee,
individual consultant or independent contractor of the Company (or any
affiliate), or any prior employee, individual consultant or independent
contractor that was an employee, consultant or independent contractor within
twelve (12) months of such contact, with the purpose or intent of attracting
such person from the employ of the Company (or any affiliate); or (d) induce or
attempt to induce any person who is an employee, individual consultant or
independent contractor of the Company (or any affiliate) to terminate or limit
his or her Service or other relationship with the Company (or any affiliate), or
any prior employee, individual consultant or independent contractor that was an
employee, individual consultant or independent contractor within twelve (12)
months of such contact.
 
No Right to Employment
 
Neither your RSUs nor this Agreement give you the right to be retained by the
Company in any capacity and your Service may be terminated at any time and for
any reason.
 

 
 
 

--------------------------------------------------------------------------------

 
 
Shareholder Rights
 
You have no rights as a shareholder unless and until the Stock relating to the
RSUs has been issued to you (or an appropriate book entry has been made). Except
as described in the Plan or herein, no adjustments are made for dividends or
other rights if the applicable record date occurs before your Stock is issued
(or an appropriate book entry has been made).
 
You will not be entitled to any dividends on any unvested RSUs.
 
Applicable Law
 
This Agreement shall be governed by the laws of the State of Delaware, with
consent to jurisdiction by you in the State of New York.
 
Data Privacy
 
To administer the Plan, the Company may process personal data about you. Such
data includes the information provided in this Agreement, other appropriate
personal and financial data about you such as home address and business
addresses and other contact information, payroll information and any other
information deemed appropriate by the Company to facilitate the administration
of the Plan.
 
By accepting this award, you consent to the Company’s processing of such
personal data and the transfer of such data outside the country in which you
work or are employed, including, with respect to non-U.S. residents, to the
United States, to transferees who shall include the Company and other persons
designated by the Company to administer the Plan and the Plan prospectus.
 
Consent to Electronic Delivery
 
Certain statutory materials relating to the Plan may be delivered to you in
electronic form. By accepting this grant, you consent to electronic delivery and
acknowledge receipt of these materials, including the Plan.
 

 
 This Agreement is not a stock certificate or a negotiable instrument.
 
 
 

--------------------------------------------------------------------------------

 
          
By accepting your grant, you agree to the terms and conditions in this Agreement
and in the Plan, and agree that the Plan will control in the event any provision
of this Agreement should appear to be inconsistent with the terms and conditions
of the Plan.


IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year below.


AMTRUST FINANCIAL SERVICES, INC.






____________________________________                                                                                     Date:
___________________________
By:
Its:






EMPLOYEE








____________________________________                                                                                     Date:____________________________
Name:






 
 

--------------------------------------------------------------------------------

 
 